Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the appellant of the crime of assault in the third degree and imposing sentence, modified on the law and the facts by reducing the sentence to the time already served. As thus modified, the judgment is affirmed. No opinion. Nolan, P. J., Adel, Sneed and MacCrate, JJ., concur; Johnston, J., dissents and votes to affirm, with the following memorandum: Defendant’s guilt is palpable and was convincingly established. The evidence shows that he committed a willful and unprovoked assault on a police officer, to whom he used vile and filthy language, and whose uniform he tore, and whom he punched, kicked and threatened to kill. On this record I find no basis for holding that the sentence of three months in the workhouse is excessive and should be reduced to the time already served, to wit: twenty-three days. I also am mindful — as was the sentencing court — of defendant’s criminal record, which, disregarding two previous charges for felonious assault which were dismissed, includes: (1) a conviction in the Court of Special Sessions for unlawfully operating a coin box, for which he was fined $25-; (2) a conviction in the Kings County Court for possessing a dangerous weapon, for which he was placed on probation for two years; and (3) a conviction in the Federal Court for possessing counterfeit ration stamps, for which he was imprisoned for nine months.